In an action to recover damages for personal injuries, the defendant Location Pie IX Dodge Chrysler appeals from an order of the Supreme Court, Kings County (Hubsher, J.), dated May 29, 2002, which granted the motion of the defendants Salvatore Balestrieri, also known as S. Balestrieri and Summit Restaurant Repairs & Sales, Inc., for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the appeal from so much of the order as granted that branch of the motion which was to dismiss the complaint and all cross claims asserted by the defendants George Iskander and Iskander Maritime, Inc., against the defendants Salvatore Balestrieri, also known as S. Balestrieri and Summit Restaurant Repairs & Sales, Inc., is dismissed, as the appellant is not aggrieved by that portion of the order; and it is further,
Ordered that the order is reversed insofar as reviewed, that branch of the motion which was to dismiss the appellant’s cross claim against the respondents is denied, and the appellant’s cross claim against the respondents is reinstated; and it is further,
Ordered that one bill of costs is awarded to the appellant.
There are issues of fact requiring the denial of summary judgment. Santucci, J.P., Adams, Crane and Cozier, JJ., concur. (See 193 Misc 2d 324.]